                                                                            CLERK'
                                                                                 : OFFICE U.s.DIST.COURT
                                                                                   AT DANVILLE,VA
                                                                                        FILED
                      IN TH E UNITED STATES DISTRICT CO URT
                    FOR THE W ESTERN DISTRICT O F VIRGINIA                         FEB 2s 2219
                                ROANOKE DIVISION                                JUL .D DLEM CL X
                                                                               :M l
D AM EL W .K IN AR D ,                                                             DEPUTY CLER
                                          )
      Petitioner,                         )       CivilA ction N o.7:07cv00601
                                          )
V,                                        )       O PINIO N & O R D ER
                                          )
TERRY O'BRIEN                             )       By:Ilon.Jaclkson L.Kiser
       Respondent.                        )           SeniorUnited statesDistrictJudge


       DanielW .Kinard,afederalinm ateproceedingpr/se,filedapetition forwritofhabeascop us

ptlrsuantto 28 U.S.C.j 2241,challenging the calculation ofhisgood timecredits. Idenied the
petition in 2008. In 2019,Kinard filed am otion forreconsideration,stating thatthesentence credit

statutehasbeen reinterpreted in awaythatwould offerhim relief.

       However,ithasbeenoveradecade,andKinard isnow incarcerated atFCIOxford,in Oxford,

W isconsin.Thus,jtlrisdictionoverKinard'sj2241petitionliesintheW esternDistrictofW isconsin.
See Rllmsfeld v.Padilla,542 U.S.426,442 (2004)(noting federaldistrictcourtsare çtlimited to
granting (j2241)habeasreliefçwithintheirrespectivejtlrisdictions.'...(Tqhetraditionalnzlehas
alwaysbeenthattheGreatW ritistissuableonlyinthedistrictofconfinement.''')(quoting28U.S.C.
j2241(a);Carbov.UnitedStates,364U.S.611,617(1961)).
       Therefore,Kinard should pursue habeas relief in the United States Diskict Courtfor the
                                                                                      t

W esternDistrictofW isconsin,andIdenyhismotionforreconsideration forlack ofjurisdiction.
       ENTEREDthisWi dayofFebruary,2019.


                                           S IORUNITE STV ESDISTMCTJUDGE
